 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                              TACOMA DIVISION
10

11    CYNTHIA D. MOHRMANN and ROBERT
      MOHRMANN, wife and husband, and the
12    marital community comprised thereof,                CAUSE NO.

13                              Plaintiffs,               DEFENDANT’S NOTICE OF REMOVAL
14    v.

15    HOME DEPOT U.S.A., INC., a Delaware                  JURY DEMAND OF TWELVE
      corporation doing business in Washington,
16
                                Defendant.
17

18             TO:    Clerk of the United States District Court for the Western District of
19             Washington at Seattle:
20
          Please take note that Defendant Home Depot U.S.A., Inc. (“Home Depot”) hereby removes to
21
          this Court the State action described below in accordance with 28 U.S.C. §§ 1332, 1441, and
22
          1446.
23

24   //

25   //

26   //
          DEFENDANT’S NOTICE OF REMOVAL - Page 1                         HOLT WOODS & SCISCIANI LLP
                                                                           701 PIKE STREET, SUITE 2200
                                                                                SEATTLE, WA 98101
                                                                          P: (206) 262-1200 F: (206) 223-4065
 1                               I.      STATE COURT ACTION

 2        1.      The State Court action to be removed Cynthia D. Mohrmann and Robert
 3
     Mohrmann v. Home Depot U.S.A., Inc., Lewis County Washington Superior Court No. 20-2-
 4
     00542-21. (Plaintiff’s Complaint – Exhibit A.)
 5
                                  II.    TIME FOR REMOVAL
 6
          2.      Plaintiffs filed their action in Lewis County Superior Court on August 14, 2020.
 7

 8   The Complaint was served on Home Depot on August 18, 2020. Defendant therefore has until

 9   September 18, 2020, or 30 days after service of Plaintiffs’ Complaint, to move for removal to
10   this Federal District Court. 28 U.S.C. § 1446(b).
11
                                  III.   BASIS FOR REMOVAL
12
          3.      A party may seek removal of a State Court action where the amount in
13
     controversy exceeds $75,000 and the action is between citizens of different states. 28 U.S.C.
14

15   § 1332(a)(1).

16        A.      Amount in Controversy

17        4.      Where it is not factually evident from the complaint that the amount in
18   controversy exceeds $75,000, the moving party is to show, by a preponderance of the evidence,
19
     that the amount in controversy meets the jurisdictional requirement. Matheson v. Progressive
20
     Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.2003).
21
          5.      The preponderance of the evidence standard was recently re-affirmed in the
22

23   Federal Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat.

24   758. According to the House Report accompanying the bill, “circuits have adopted differing

25   standards governing the burden of showing that the amount in controversy is satisfied. The
26
     DEFENDANT’S NOTICE OF REMOVAL - Page 2                           HOLT WOODS & SCISCIANI LLP
                                                                        701 PIKE STREET, SUITE 2200
                                                                             SEATTLE, WA 98101
                                                                       P: (206) 262-1200 F: (206) 223-4065
 1   ‘sum claimed’ and      ‘legal certainty’ standards that govern the amount in controversy

 2   requirement when a plaintiff originally files in Federal court have not translated well to
 3
     removal, where the plaintiff often may not have been permitted to assert in state court a sum
 4
     claimed or, if asserted, may not be bound by it.” H.R. Rep. No. 112-10, at 15 (2011).
 5
     Accordingly, “the defendants do not need to prove to a legal certainty that the amount in
 6
     controversy requirement has been met. Rather, defendants may simply allege or assert that the
 7

 8   jurisdictional threshold has been met.” Id. at 16.

 9        6.      It is “facially apparent” from the nature of the claims alleged, and more likely
10   than not from the types of damages sought, that the amount in controversy exceeds $75,000,
11
     exclusive of interests and costs. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373,
12
     377 (9th Cir. 1997); Del Real v. HealthSouth Corp., 171 F. Supp. 2d 1041, 1043 (D. Ariz. 2001)
13
     (where state court complaint does not specify amount in controversy, removing defendant need
14

15   only provide evidence establishing that it is more likely than not that the amount in controversy

16   exceeds the federal jurisdictional requirements; to determine subject matter jurisdiction, the

17   court may entertain extrinsic evidence, weigh evidence, and if necessary resolve factual
18   disputes); see also In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y. 2001)
19
     (concluding that complaint “obviously asserts a claim exceeding $75,000” where plaintiff
20
     seeks damages for alleged “serious and life-threatening medical conditions” due to use of
21
     prescription medicine); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)
22

23   (holding it facially apparent that the amount in controversy was met in slip-and-fall case by

24   allegations of injuries to wrist, knee, patella, and back, and alleged damages for medical

25   expenses, physical pain and suffering, mental anguish and suffering, loss of enjoyment of life,
26
     DEFENDANT’S NOTICE OF REMOVAL - Page 3                             HOLT WOODS & SCISCIANI LLP
                                                                          701 PIKE STREET, SUITE 2200
                                                                               SEATTLE, WA 98101
                                                                         P: (206) 262-1200 F: (206) 223-4065
 1   loss of wages and earning capacity, and permanent disability and disfigurement).

 2        7.      Similar damage allegations personal injury cases have been held to establish, on
 3
     their face, that the amount in controversy exceeds the jurisdictional requirement. See, e.g.,
 4
     Easterling v. SmithKline Beecham Corp., No. 2:05 CV 35 KS-KMR, 2006 WL 1581322 (S.D.
 5
     Miss. 2006) (in pharmaceutical/personal injury case, where plaintiff alleged serious and
 6
     permanent injuries, mental anguish, medical expenses, loss of earnings and future earnings,
 7

 8   pain and suffering, and sued for compensatory and punitive damages, it was facially apparent

 9   from face of complaint that plaintiff's damages allegations exceeded jurisdictional threshold of
10   the court; motion for remand denied); accord Randle v. SmithKline Beecham Corp., 338 F.
11
     Supp. 2d 704, 709-712 (S.D. Miss. 2004).
12
          8.      Plaintiff Cynthia Mohrmann alleges that, on or about September 1, 2017, while
13
     she was shopping at the Chehalis, Washington Home Depot store, she tripped over the corner
14

15   of a pallet in the garden department and fell on the concrete floor. Ex. A ¶2.4. Plaintiff Cynthia

16   Mohrmann alleges that as a result, she fractured her right knee cap, require multiple surgeries

17   and still requires medical care and treatment. Ex. A ¶2.7. Plaintiff Cynthia Mohrmann also
18   alleges damages including emotional distress, pain and suffering, loss of enjoyment of life,
19
     future medical expenses and general damages. Ex. A ¶4.2. Furthermore, Plaintiff Robert
20
     Mohrmann alleges that, as a direct and proximate cause of the negligence of Home Depot, he
21
     has sustained loss of consortium and is entitled to compensation therefore. Ex. A ¶5.1.
22

23        9.      A reasonable person would conclude that Plaintiffs are seeking damages in excess

24   of $75,000. That is, Plaintiffs filed their Complaint in the Superior Court. In Washington, the

25

26
     DEFENDANT’S NOTICE OF REMOVAL - Page 4                              HOLT WOODS & SCISCIANI LLP
                                                                           701 PIKE STREET, SUITE 2200
                                                                               SEATTLE, WA 98101
                                                                         P: (206) 262-1200 F: (206) 223-4065
 1   Superior Court has jurisdiction for claims seeking $100,000 or more while claims of less than

 2   $100,000 are filed in the State District Courts. RCW 2.08.010; 3.66.020; CR 101(a).
 3
          10.     Attorneys’ fees and costs of suit may be considered when determining if the
 4
     amount in controversy exceeds $75,000 for purposes of establishing diversity jurisdiction. Bell
 5
     v. Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943). Plaintiffs seek an award for
 6
     Plaintiffs’ reasonable attorney’s fees, costs and disbursements and other and further relief as
 7

 8   the court may deem just and equitable. Ex. A.

 9        11.     Therefore, it is apparent from the face of Plaintiffs’ Complaint that Plaintiffs’
10   alleged damages exceed $75,000.
11
          B.      Diversity of Citizenship
12
          12.     This is a personal injury action arising from damages allegedly sustained by
13
     Plaintiff Cynthia Mohrmann while shopping at a Home Depot store in Chehalis, Washington.
14

15        13.     Plaintiffs’ Complaint states that Plaintiffs are residents of Lewis County,

16   Washington, and are therefore Washington citizens. Ex. A, ¶1.1.

17        14.     Defendant Home Depot, U.S.A., Inc. is a corporation incorporated in the State of
18   Delaware with its principal place of business in the State of Georgia. See Declaration of Kelsey
19
     L. Shewbert, Exhibit 1. For the purpose of removal based on diversity jurisdiction, Home
20
     Depot is a citizen of the states of Delaware and Georgia. 28 U.S.C. § 1332(C)(1); Hertz Corp
21
     v. Friend, 559 US 77 (2010).
22

23   //

24

25   //
26
     DEFENDANT’S NOTICE OF REMOVAL - Page 5                             HOLT WOODS & SCISCIANI LLP
                                                                          701 PIKE STREET, SUITE 2200
                                                                              SEATTLE, WA 98101
                                                                        P: (206) 262-1200 F: (206) 223-4065
 1                                 IV.     REQUIRED DOCUMENTS

 2        15.     Home Depot will promptly file a copy of this Notice with the Clerk of the Lewis
 3
     County Superior Court and will give written notice to all adverse parties. 28 U.S.C. § 1446(d).
 4
          16.     Within 10 days of this Notice, Home Depot will file with the District Court of
 5
     Washington black-and-white copies of all additional records and proceedings in the State
 6
     Court, together with counsel’s verification that these are true and complete copies of all records
 7

 8   and proceedings. Local Rules W.D. Wash. 101(c).

 9        17.     In accordance with 28 U.S.C. § 1446, attached are the following documents which
10   have been served on Home Depot: Exhibit A – the Complaint; Exhibit B – Summons; Exhibit
11
     C – Notice of Appearance of Counsel; and Exhibit D – Civil Cover Sheet.
12

13
                                          V.   JURY DEMAND
14

15        18.     As permitted by Fed. R. Civ. P. 38, Fed. R. Civ. P. 81(c)(3), and Local Rules

16   38(b) and 101(e), Home Depot demands a jury of 12.

17

18                           VI.         INTRADISTRICT ASSIGNMENT
19
          19.     This matter should be assigned to the Tacoma Division, as the alleged events in
20
     this matter arose in Lewis County and the Complaint alleges Plaintiff resides in Lewis County,
21
     making the Tacoma Division the appropriate venue. Local Rules W.D. Wash. 3(e).
22

23        WHEREFORE, Defendant Home Depot requests that the above action, Cynthia D.

24   Mohrmann and Robert Mohrmann v. Home Depot U.S.A., Inc., Lewis County Washington

25

26
     DEFENDANT’S NOTICE OF REMOVAL - Page 6                              HOLT WOODS & SCISCIANI LLP
                                                                           701 PIKE STREET, SUITE 2200
                                                                               SEATTLE, WA 98101
                                                                         P: (206) 262-1200 F: (206) 223-4065
 1   Superior Court No. 20-2-00542-21, be removed to the United States District Court for the

 2   Western District of Washington at Tacoma.
 3

 4
          DATED 14th day of September, 2020 in Seattle, Washington.
 5

 6
                                                 HOLT WOODS & SCISCIANI LLP
 7

 8                                               s/ Kelsey L. Shewbert
                                                 s/ Charissa Williams
 9                                               Kelsey Shewbert, WSBA No. 51214
                                                 kshewbert@hwslawgroup.com
10                                               Charissa Williams, WSBA No. 54879
                                                 cwilliams@hwslawgroup.com
11                                               Attorneys for Home Depot U.S.A., Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT’S NOTICE OF REMOVAL - Page 7                           HOLT WOODS & SCISCIANI LLP
                                                                       701 PIKE STREET, SUITE 2200
                                                                            SEATTLE, WA 98101
                                                                      P: (206) 262-1200 F: (206) 223-4065
 1                                    CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury under the laws of the State of Washington, that the
 3   following is true and correct:
 4          I am employed by the law firm of Holt Woods & Scisciani LLP.
 5          At all times hereinafter mentioned, I was and am a citizen of the United States of
 6   America, a resident of the State of Washington, over the age of eighteen (18) years, not a party
 7   to the above-entitled action, and competent to be a witness herein.
 8          On the date set forth below I served the document(s) to which this is attached, in the
 9   manner noted on the following person(s):
10         PARTY/COUNSEL                                      DELIVERY INSTRUCTIONS
           CO /Plaintiff
11         Bart J. Ricks                                            Via U.S. Mail
           Mano, Paroutaud, Groberg & Ricks                         Via E-Mail
12         PO Box 1123                                              Via Messenger Service
           Chehalis, WA 98532                                       Via CM/ECF
13         bart@chehalislaw.com
14

15
          DATED this 14th day of September, 2020 in Seattle, Washington.
16

17                                               s/Christie Kramer
                                                 Christie Kramer, Legal Assistant
18

19

20

21

22

23

24

25

26
     DEFENDANT’S NOTICE OF REMOVAL - Page 8                             HOLT WOODS & SCISCIANI LLP
                                                                           701 PIKE STREET, SUITE 2200
                                                                               SEATTLE, WA 98101
                                                                        P: (206) 262-1200 F: (206) 223-4065
